ORDER

PER CURIAM.
Jack Pruitt (Pruitt) appeals the judgment entered on his convictions by a jury of four counts of first-degree statutory sodomy and one count of first-degree child molestation. We have reviewed the briefs of the parties and the record on appeal and find there was sufficient evidence to enter judgment on all counts. The trial court also did not abuse its discretion in admitting the victim’s out-of-court statements or in not declaring a mistrial after a witness’s spontaneous, unprovoked statement allegedly alluding to uncharged bad acts. Further, there was no plain error in not instructing the jury to disregard the State’s comments during its closing argument.
An extended opinion would serve no precedential purpose. We have, however, provided a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 30.25(b).